DETAILED ACTION
	This office action is in response to continuation (CON) application filed on May 17, 2021.  This application is a CON of U.S. Application No. 16/654,540, which has matured into U.S. Patent No. 11,009,661 B2.  Claims 23-38 are presented for review, with claims 22, 37, and 38 are in independent claim form.
After a careful review of the pending claims 22-38, there is no prior art that reasonably suggests the combination of features for a “system” of claims 22, 37, or 38.  These claims are similar in scope to the “method” claims allowed in the parent patent 11,009,661 B2.  Compare current claim 22 to allowed method claim 1 of ‘661, current claim 37 to method claim 18 of ‘661, and current claim 38 to method claim 20 of ‘661.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on December 28, 2021, December 10, 2021, December 7, 2021, September 1, 2021, and May 17, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-four (24) pages) were received on May 17, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the first paragraph ([0001]) of the specification must include the most-recent US PTO data.  For example, the US Patent No. 11,009,661 B2 should be listed.  
Appropriate correction is required.

Claim Objections
Claim 38 is objected to because of the following informalities: claim 38 starts with an apparently missing preamble.  Applicant should add “A system comprising:” to the preamble of claim 38.  Applicant’s cooperation is also requested to carefully review all pending claims 22-38 for any further awkward language or typos that are not directly discussed herein.  Appropriate correction is required.

Allowable Subject Matter
Claims 22-37 are allowed.  Claim 38 would be allowable if the preamble is corrected.  Claims 22, 37, and 38 are in independent device/apparatus form.  Each independent “system” involves slight differences in the final paragraph/section for the “concurrent to irradiating the photocurable material” feature in functional use.  The following is an examiner’s statement of reasons for allowance: the closest prior art of reasonably suggest the combination of system structural features found in any independent claim.  Hagmann et al. ‘539 is considered the closest single prior to the invention as a whole (see the EP extended Search Report from the IDS filed 12/28/21 as reference D2).  However, Hagmann cannot make reasonably obvious the expressly claimed features of claims 22, 37, or 38, based solely on the disclosure of Fig. 1 and paragraphs [0025] – [0026].  Further, Hagmann does not have a distinct “actuable stage” feature to employ the claimed functional features of the final paragraph/section.  

Of note, the key features of each independent claim are “concurrently” irradiating the photocurable material with varying the relative separation (step) between the surface of the first mold and the surface of the second mold, and by a certain specific way.  In other words, the control in the system is concurrent (or simultaneous with) using irradiation of the waveguide film material while the relative separation between the two molds are varied.  Each independent claim 22, 37, and 38 further outlines how this concurrent function includes each process step by first “regulate a force experienced by the first mold structure” (claim 22), next “is varied after irradiating” the material for a “time sufficient to reach a gel point” (claim 37), or finally comprises “oscillating the position” of the first mold relative to the second mold (claim 38).  For these reasons, the express combination of structure found in claims 22, 37, 38, that functions in the manner expressly described in the final paragraph / section of 22, 37, and 38 obviates the Examiner’s ability for providing a prima facie case for obviousness 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A is the parent patent ‘661.

This application is in condition for allowance except for the following formal matters: 
-Corrections must be made for objections to the specification and claims.
-Applicant’s cooperation is requested to carefully review all pending claims 22-38 for any further awkward language or typos that are not directly discussed herein.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 1, 2022